Citation Nr: 0003080	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  97-27 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether achievement of a vocational goal is reasonably 
feasible for purposes of entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code.

(The issues of entitlement to increased evaluations for right 
and left knee disorders and the issue of entitlement to a 
total disability rating based on individual unemployability 
are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to March 
1987.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 1997 
determination by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana. 


FINDINGS OF FACT

The evidence demonstrates that the veteran has unresolved 
issues of mental conditions and non-cooperation which 
currently prevent him from successfully pursuing a vocational 
rehabilitation program and becoming gainfully employed in an 
occupation consistent with his abilities, aptitudes and 
interests.


CONCLUSION OF LAW

The criteria for finding that achievement of the veteran's 
vocational goal is reasonably feasible for purposes of 
entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38, United States Code have not been met.  
38 U.S.C.A. §§ 3100, 3101 (West 1991); 38 C.F.R. §§ 21.35, 
21.53 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The record indicates that the veteran is in receipt of 
noncompensable evaluations for a right wrist fracture, a 
right femur fracture, and a right pelvis fracture and 30 
percent evaluations for a right knee anterior cruciate 
ligament insufficiency and residuals of a left knee medial 
meniscectomy.  The veteran's non-service-connected 
disabilities include double vision, facial scars, and a brain 
disorder.  In February 1992, the RO received a VA Form 28-
1900, Disabled Veterans Application for Vocational 
Rehabilitation.  In April 1992, the veteran was scheduled, 
and appeared in May 1992, for an initial appointment with a 
VA counselor.  

A May 1992 VA Counseling Record - Narrative Report indicated 
that the veteran had never been married, although he was 
paying support for one child he had out of wedlock.  He 
graduated from high school in May 1983 and then enlisted in 
the Air Force and served on active duty until March 1987.  He 
had a variety of military duties in which he participated, 
including first aid paramedic, security policeman and an 
administrative type position as a postal clerk.  The veteran 
was released from active duty in March 1987 and relocated 
back to Indiana.  He was virtually unemployed until June 1988 
when he secured employment at a nursing center.  He held that 
employment for two months and left that for a better paying 
position.  He was employed as a security guard for the Naval 
Weapons Support Center in Crane, Indiana, from January 1989 
to September 1990 when he injured his service-connected knee 
while performing his security guard duties.  He left that 
position because of injury on the job and was in receipt of 
workmen's compensation.  When this expired, he secured 
employment in May 1991 and worked until August 1991 at the 
Paoli Nursing Home in Paoli, Indiana.  The veteran had been 
virtually unemployed since that time and found himself in 
need of training to offset the limitations imposed by his 
knee condition.  The veteran had been enrolled in coursework 
in human relations and math.  He stated that he would like to 
train in either the medical field or some other type of 
employment which would help other people.  He was reported to 
be rather quiet and congenial.  The counseling psychologist 
indicated that that he could not fully explore the veteran's 
medical condition as this session was simply an intake.  
Therefore, the counseling psychologist explained the need for 
the veteran to return for counseling activity to participate 
in a psychological assessment. 

However, in a follow-up notation, written at the bottom of 
the May 1992 Counseling Record, it was indicated that the 
veteran had been scheduled three times for follow-up 
counseling sessions in his local area, but failed to show.  
In a statement, received in September 1992, the veteran 
indicated that he was unable to make the three prior 
scheduled appointments because a Red Cross driver did not 
pick him up for these appointments.  He also stated that he 
could not find work due to his 20 percent disability rating 
on his right knee.  Hence, the veteran wished that another 
appointment be scheduled as soon as possible in order that he 
qualify for the vocational rehabilitation program.  The RO 
again scheduled the veteran for appointments in October 1992, 
February 1993 and January 1994, but he again failed to show 
for these appointments. 

A March 1996 VA examination report assessed the veteran with 
organic brain disorder secondary to head trauma and 
antisocial personality traits.

By an August 1996 statement, the veteran resubmitted his 
claim for qualification in the VA vocational rehabilitation 
program.  He indicated that, as a disabled veteran, he found 
that there was great difficulty in finding and achieving 
suitable employment due to his disabilities.  As a result, he 
stated that he had fallen into debt trying to give himself, 
and his son, a decent upbringing.  In September 1996, the 
veteran resubmitted a VA Form 28-1900, Disabled Veterans 
Application for Vocational Rehabilitation.

In a VA counseling record for personal information, 
apparently dated in September 1996, the veteran indicated 
that he had a bilateral knee disability which prevented him 
from holding a job due to instability, pain on movement, 
stiffness, and catching.  He also stated that he was unsuited 
for most labor-type jobs.

In a September 1996 VA counseling record for test results, 
the examiner indicated that the veteran was very cooperative 
with all testing.  He appeared well rested for all testing 
sessions and put forth the best efforts.  It was the 
examiner's opinion that the results of testing were valid and 
reflected the veteran's abilities, aptitudes, temperament, 
and interests.

An October 1996 fee-based Career Assessment Inventory, 
administered by Charles B. Johnson, Ph.D., indicated that the 
veteran's interests were similar to those of people employed 
as police officer, security guard, data entry operator, 
dental assistant, counselor-chemical dependency, and aircraft 
mechanic. 

In a November 1996 fee-based Job Readiness 
Assessment/Vocational Evaluation administered by Work Able, 
Inc., the veteran had been referred for evaluation to 
determine employment status and employability, to assess 
aptitudes, interests and abilities, to identify vocational 
impairments, to determine appropriate vocational goals, and 
to recommend a plan of services to assist him in overcoming 
impairments by restoring employability.  The veteran reported 
normal developmental milestones.  He enlisted in the Air 
Force in June 1983 and was stationed in New Amsterdam, 
Netherlands as an administrative specialist.  He was 
medically discharged in March 1987.  The veteran injured his 
knees in 1984 when he stumbled and fell while walking along a 
darkened path in New Amsterdam.  His left knee was operated 
on at a civilian hospital in the Netherlands.  He re-injured 
his right knee in 1985.  The veteran had five to six 
surgeries on each knee since the original injury.  He was 
also involved in an automobile accident in October 1985 in 
Cologne, Germany.  As a result of this accident, he fractured 
his right pelvis and his right femur.  His brain disorder and 
memory loss resulted from a concussion that also occurred in 
this accident.  He was involved in another motor vehicle 
accident in January 1986 at which time he rear-ended a semi-
truck and suffered another concussion when his head smashed 
through the windshield.  He was not wearing his seatbelt.  
His double vision resulted from this concussion and he wore 
glasses to correct his vision.  His right wrist fracture 
resulted from a fall in May 1986 due his being unstable from 
his double vision. 

The veteran was reported to be unemployed from September 1990 
up to the present.  He attended Vincennes University in 1988 
and took continuing education courses. In 1993, he took Human 
Relations and College Algebra from Ivy Tech State College.  
He also attended Indiana University in 1994 for one semester, 
but was unable to complete his classes because he could not 
walk across the campus.  He reported that there were a number 
of limitations to his employment due to his bilateral knee 
disorder, including that his knees were aggravated by any 
type of movement, feelings of knee numbness, 
standing/walking/treading aggravated his knees, and extreme 
cold caused knees pressure.  He reported no problems with 
drug/alcohol abuse or legal difficulties.

In the assessment section, the veteran's best interest areas 
were reported to include Manual/Skilled Trades, Teaching, 
Clerical/Clerking, and Science.  Prominent occupations 
included Police Officer, Security Guard, Data Entry Operator, 
Dental Assistant, Counselor-Chemical Dependency, and Aircraft 
Mechanic.  His score on the occupational extroversion-
introversion scale indicated a preference for working with 
people more than with just things.  All of these results were 
consistent with his expressed interest in Computer 
Programming.  However, the evaluator indicated that she would 
not regard the above results as being indicative of the 
veteran's interests since when he took the inventory he liked 
everything.  The evaluator also stated that the assessment 
did not provide a true reflection of the veteran's interests.  
With respect to vocational exploration, the veteran was 
interested in gaining knowledge in the computer field and 
wanted to pursue an Associate in Applied Sciences in Computer 
Programming.  However, the evaluator did not believe the 
veteran's test scores indicated the ability to achieve a 
degree in Computer Programming.  The veteran did not want to 
discuss other possible vocational goals.

With respect to the veteran's long-term vocational goals, in 
reviewing testing and expressed vocational desires, the 
veteran had chosen Computer Programmer as a long-term 
vocational goal.  The counselor, however, did not believe 
this was an appropriate vocational goal for the veteran.  The 
evaluator wondered if the veteran was feasible for training 
at that time.  In this regard, the evaluator stated the 
veteran had not worked in six years and he could not provide 
a plausible explanation about why he was not capable of 
gaining employment over that length of time.  She also stated 
that she was very concerned about the veteran's brain 
injuries and the possible effect they would have on his 
suitability for training or education.  The evaluator also 
discussed the case with an associate in Vincennes who was 
also familiar with the veteran.  He also expressed 
frustration with the veteran and his inability to find 
employment.  He was not sure if the veteran would be 
appropriate for educational assistance at the present time 
because of his "mental" problems.

The evaluator recommended an Individualized Extended 
Evaluation Plan (IEEP). This Plan would include a 
neurological/psychological examination to assess the 
veteran's brain injuries and the possible affect those 
injuries might have concerning his participation in 
vocational rehabilitation.  The evaluator concluded that the 
veteran seemed eager to attend school, but he was never 
"eager" to provide the necessary information.  He was also 
late for three scheduled sessions.

In a March 1997 VA Counseling Narrative, the veteran was 
reported to have a number of impairments to current 
employment, including walking, pushing, climbing, stooping, 
kneeling, crouching, crawling, reaching, feeling, standing, 
walking, treading, sitting and turning.  The counseling 
psychologist indicated that the veteran was not employed and 
had great difficulty doing any job and portions of any job 
aggravated his service-connected disabilities.  He did have 
developed job skills.  He had yet to overcome identified 
vocational impairments.  An employment handicap did exist.  
The counseling psychologist stated that there was ample 
evidence of record to support a determination of serious 
employment handicap.  It was also his opinion that 
feasibility for participation in a program of vocational 
rehabilitation was questionable and that further evaluation 
in the case was indicated.  An IEEP had been developed 
addressing the veteran's identified needs.

In a March 1997 fee-based Functional Capacities Assessment 
from Good Samaritan Hospital, the veteran was reported to be 
currently unemployed.  Physical limitations that would limit 
the veteran's job skills included stooping/kneeling, 
standing, reaching/handling, lifting/carrying, 
climbing/balancing and vision.  Environmental conditions that 
would limit skills included humidity/wet, vibration, and 
extremes of temperature.  With respect to cognitive skills, 
there was demonstrated to be appropriate behavior and he was 
able to follow directions.  Psychological observations 
included that the veteran had a pleasant affect and was 
compliant with testing.  He was motivated to do his best.  
Occasionally, he tended to exceed symptoms even with cues.  
He wanted to attend college for Computer Programming if able.  
He was to undergo three days of testing to determine if this 
would be possible.  The veteran's strengths were that he was 
compliant with testing and he was motivated to be trained for 
an occupation.  He weaknesses included the continued presence 
of pain, decreased lifting, push, pull and carrying ability, 
decreased strength and flexibility in some areas of Saunders' 
protocol, and bilateral knee limits.  

The veteran, in April 1997, underwent a three-day fee-based 
IEEP evaluation administered by Healthsouth Community 
Rehabilitation Services.  In the Physician Summary Notes 
section, the veteran was reported to have been involved in 
two motor vehicle accidents in 1985 and 1986, both resulting 
in concussions.  After the first accident, he had 
coordination deficits, emotional liability, and trouble 
remembering appointments unless he wrote them down.  He was 
honorably discharged in March 1987.  At that time of the 
evaluation, the veteran had a 60 percent disability for his 
knees.  He was assessed with status post concussion, 
depression, degenerative joint disease of the knee and wrist, 
chronic pain, and under evaluation to rule out post 
concussion syndrome.

In the Neuropsychological Consultation, the veteran, during 
the initial assessment interview, was reported to be quite 
vague.  He indicated severe memory problems with retrograde 
memory loss to early childhood that would be very unusual for 
that type of injury.  He noted continued problems with 
learning and memory and intrusive thoughts.  He had 
nightmares and flashbacks about his accident, but upon 
initial interview he denied any recall of that or other past 
experiences.  The veteran was reported to have made 
inconsistent statements.  He denied substance abuse during 
the evaluation period, but all staff reported he smelled 
strongly of alcohol on one of the evaluation days.  On 
another evaluation day, an associate reported that the 
veteran had slurred speech and he sounded as if has been 
drinking.  The veteran complained of hallucinations and he 
reported that he had been treated for these at a VA hospital.  
He also reported that verbal hallucinations occurred all the 
time and that he also suffered from visual hallucinations.  
He indicated that his mood was at a very low level and he did 
not feel like doing anything.  The veteran did not indicate 
any vocational interests.  He reported that he flunked out of 
Indiana University and Vincennes University, but did well in 
two classes at Ivy-Tech.

The veteran stated that he reported to the manager of the Inn 
that he was staying at that he was robbed of seven dollars he 
had left in his room.  However, the electronic monitoring 
system did not report any door openings during that period.  
The Inn also reported that they found numerous small items 
missing upon the veteran's departure.  During the three-day 
evaluation, the veteran reported having flashbacks to Germany 
and was apparently quite upset.  The next day, although the 
veteran denied using alcohol, he came into the evaluation 
smelling of alcohol.

Current findings included that the veteran was oriented to 
person, place, time and situation.  In general, his affect 
was normal and remained stable.  His thought pattern was 
without major delusions or flight.  His eye contact was 
adequate.  In general, he appeared to be cooperative and 
friendly, but he did not appear to be putting forth his best 
effort.  The veteran's long term memory was mildly impaired.  
Immediate memory for more complex information and delayed 
memory were moderately impaired.  However, his test 
performance was reported to be inconsistent with his informal 
performance.  Additionally, speed of simple motor operations 
and attention abilities were mildly impaired.  Problem 
solving abilities were within normal limits.
 
The impression was that the overall testing protocol 
indicated the veracity of the veteran's deficits were 
certainly in question.  The veteran's performance did not 
appear to represent his maximum efforts and the performance 
inconsistencies in his testing also pointed to a possible 
exaggeration of symptoms.  His apparent substance abuse and 
apparent unauthorized taking of items from his room seemed to 
indicate this pattern of untruthfulness.  Due to the limited 
evaluation time and the veteran's inconsistencies in the 
interviews and in his clinical presentation they were unable 
to delineate true neurobehavioral residuals and there were 
reported to be possibly none.  Further, with respect to an 
actual psychiatric problem, they were again unable to say.  
However, consideration of a personality disorder would be 
reasonable as would the diagnosis of a substance abuse 
disorder.  It was opined that a personality disorder, 
however, would not appear to preclude the veteran's ability 
to perform in a work like setting and many people continued 
to work in spite of substance abuse problems.  

In the Vocational Rehabilitation Assessment, the veteran was 
referred for evaluation of neurobehavioral residuals he 
received as a result of two traumatic brain injury accidents.  
The veteran was cooperative during the assessment.  He 
recited several poems he had written.  He was reported to be 
extremely flirtatious and inappropriate several times.  He 
complained of continuous knee pain during his assessment 
period.  The veteran reported a history of working as a 
security guard for one year, but lost this position due to 
difficulties with his knees and his memory. The veteran 
appeared to have some difficulty with spatial relations, 
recognition, sequencing and immediate recall.  These results 
were inconsistent with how the veteran was observed 
performing functional tasks.  The veteran's vocational assets 
were that he had a home-work history, Air Force experience, 
follow-through, attendance, time management, initiation, and 
functional abilities.  Vocational liabilities included 
socialization, knee problems, inconsistent memory problems, 
manipulation, emotional issues, inappropriate behaviors, and 
inappropriate sexual comments.  In summary, the veteran's 
testing results were very inconsistent with how he was 
observed performing functional tasks.  He was inappropriate 
on several occasions.  Although the veteran had many deficits 
that would hinder successful employment, it was very 
difficult to determine if any residuals were a result of head 
trauma.  Recommendations included that due to inconsistencies 
in the veteran's test results, he should participate in 
psychological services before addressing traumatic brain 
injury residuals that may exist, and additional vocational 
counseling and exploration should be pursued to determine 
appropriate vocational goal.

In the Speech Language Pathology Assessment, the veteran made 
several inappropriate comments throughout the testing 
section.  In summary, the veteran demonstrated deficits in 
the areas of written expression, auditory comprehension and 
reading comprehension, as well as difficulty with memory, 
pragmatics and problem solving.  These test scores were 
reported to not be consistent with the veteran's functional 
abilities.  The recommendation was that due to the 
inconsistency in testing, the veteran should obtain 
psychological services and then be retested for traumatic 
brain injury residuals. 

The Occupational Therapy Assessment reported that after the 
veteran's accident, he suffered from memory lapse problems, 
amnesia, nervousness, emotional problems, stress, vision 
problems, painful knees, and sleep pattern disrupted.  The 
veteran was noted to have had a difficult time since he lost 
his job as a civilian security guard on an Air Force base.  
At the time of the evaluation, he was living in a rented 
house and was independent with all activities of daily living 
and many instrumental activities of daily living.  He was 
ambulatory, although he could not tolerate standing for long 
periods due to knee pain.  He had no social contacts or 
social leisure interests.  His sleep pattern was 
dysfunctional.  His active range of motion was within 
functional limits though he complained of wrist pain.  He was 
emotionally labile.  The recommendations were that the 
veteran would benefit from psychological services and a 
possible substance abuse program before considering a 
rehabilitation program.  It was found to be difficult to 
determine if his social skills were deficits due to traumatic 
brain injury or emotional problems.  The evaluator also 
stated that the veteran's physical problems should not 
preempt employment though he needed a job requiring minimal 
standing or walking. 

In a May 1997 VA Special Report of Training, it was noted 
that the veteran participated in a three-day evaluation with 
Community Rehabilitation Services in April.  There were major 
concerns by all those involved in the evaluation of the 
veteran that his psychological issues were severely limiting 
him.  A summary of the evaluation showed that the veteran's 
veracity of deficits were in question.  His performance did 
not appear to be representative of maximum effort and may 
have been an exaggeration of symptoms.  There was significant 
concern over the use of alcohol during the evaluation period 
as the veteran came in smelling of alcohol.  His testing 
results were very inconsistent with how he was observed 
performing functional tasks.  He was sexually inappropriate 
with some staff.  The veteran was also reported to have 
participated in a Functional Capacities Assessment at Good 
Samaritan Hospital in which he was noted to be appropriate 
and compliant.  The evaluation was reviewed with a VA 
counseling psychologist and it was decided the veteran's 
primary issues surrounded his brain injury and apparent 
substance abuse problem.  It was the rating specialist's 
opinion and that of the VA counseling psychologist that the 
veteran was not currently feasible for Chapter 31 services as 
his non-service-connected disorders of brain injury, 
personality disorder, and substance abuse significantly 
impaired his ability to train or maintain employment. 

In a May 1997 VA feasibility determination, the counseling 
psychologist stated that the veteran was provided a 
comprehensive extended evaluation by Work Able, Inc.  Based 
on this evaluation, the counseling psychologist determined 
that veteran was not reasonably feasible for participation in 
a program of rehabilitation services.

In a May 1997 VA determination letter, the veteran received 
notice that Vocational Rehabilitation Services were denied.  
The veteran was found to have a Serious Employment Handicap 
and, thus, it was determined that he was medically infeasible 
for participation in the Chapter 31 program.  In was the 
opinion of the VA counseling psychologist that, because of 
the severity and chronicity of the veteran's service-
connected disabilities, he was unable to participate in a 
program of rehabilitation and would not benefit from Chapter 
31 services.  It was also his opinion that the veteran's 
physical condition was a permanent barrier to competitive 
gainful employment.  The veteran appealed this determination.

In a claim, received in November 1998, the veteran attempted 
to reapply for vocational rehabilitation services.

The VA, in a November 1998 letter addressed to the veteran, 
indicated that his evaluation was completed in May 1997 of 
his potential to benefit from the training and services 
provided under the VA Vocational Rehabilitation Program.  It 
was noted that careful consideration was given to the 
information the veteran provided as well as information 
obtained from a comprehensive evaluation by Healthsouth 
Rehabilitation Center.  It was stated that it was the 
unanimous opinion of all the professional evaluators that the 
veteran would not benefit from a plan of rehabilitation.  The 
reasons for this were that he showed up for the evaluation 
smelling of alcohol, he was caught faking poor performance, 
he made several inappropriate and offensive sexual comments 
to his female evaluator, and he was accused by the hotel 
(provided for by VA expense) of "stealing everything not 
nailed down."  The veteran was requested to provide 
verifiable information and documentation that the above 
mentioned problems had been addressed and corrected, or no 
further action would be taken by VA.  

At his May 1999 RO hearing, the veteran acknowledged that he 
had been found entitled to the VA vocational rehabilitation 
Chapter 31 benefits program, but was found to not be feasible 
for the program.  The veteran agreed that the reasons why he 
had not been found feasible for the program were based on the 
allegations of showing up for the evaluations smelling of 
alcohol, being caught making poor performance, making several 
inappropriate and offensive sexual comments to a female 
evaluator, and being accused by the hotel, which was provided 
for at VA expense during his extended evaluation, of 
"stealing everything not nailed down."  The veteran also 
agreed that in the November 1998 VA vocational rehabilitation 
letter, he was told of the above allegations and that he was 
to provide verifiable information and documentation that the 
allegations listed above had been addressed and corrected.  
The veteran testified that he had done this by continuing to 
improve himself on a daily basis, but admitted that he had 
not sent anything to VA in regards to improving himself.  The 
veteran stated that he had completed a one-month, 30-day, 20-
day alcohol rehabilitation program and that he was free of 
alcohol dependence or drug dependence.  He indicated that due 
to his past drug and/or alcohol problems, his behavior had 
been abnormal prior to his recovery.  The veteran testified 
that he was not prosecuted by the hotel.  The veteran stated 
that he was not currently involved in any outpatient 
substance abuse or alcohol abuse program in the last six 
months.  He was not currently working.  



Analysis

Pertinent law and regulations indicate that a veteran shall 
be entitled to a program of rehabilitation services under 38 
U.S.C.A. Chapter 31 if the veteran has a service-connected 
disability of 20 percent or more and is determined to be in 
need of rehabilitation to overcome an employment handicap.  
38 C.F.R. § 21.40 (1999).  As the veteran has a 60 percent 
combined rating for his service-connected disabilities and 
has been found to have an employment handicap as defined in 
38 C.F.R. § 21.35(a) (1999), he has met the basic eligibility 
requirements under Chapter 31, Title 38, United States Code.

The provisions of Chapter 31 are intended to enable veterans 
with service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3100 (West 1991).  The RO 
has found the veteran to be eligible for Chapter 31 benefits, 
but has denied entitlement to vocational rehabilitation and 
training based on a finding that the veteran's vocational 
goal is not reasonably feasible.

The term "vocational goal" is defined by statute as gainful 
employment consistent with a veteran's abilities, aptitudes 
and interests.  38 U.S.C.A. § 3101(8) (West 1991).  In order 
to find that the achievement of a particular vocational goal 
is reasonably feasible, the facts must show that the effects 
of the veteran's service-connected and non-service-connected 
disabilities, when considered in relation to his 
circumstances, do not prevent successful pursuit of a 
vocational rehabilitation program and successful employment.  
38 C.F.R. § 21.35(h)(2) (1999).  The criteria for feasibility 
are: (1) a vocational goal must be identified; (2) the 
veteran's physical and mental conditions must permit training 
to begin within a reasonable period; and (3) the veteran must 
possess the necessary educational skills and background to 
pursue the goal.  38 C.F.R. § 21.53(d) (1999).

In making the determination as to the feasibility of a 
vocational goal, VA must offer an initial evaluation under 
the provisions of 38 C.F.R. § 21.50 (1999).  However, where 
such determination cannot be made on the basis of information 
developed during the initial evaluation, an extended 
evaluation is required.  See 38 C.F.R. § 21.57 (1999).  The 
determination of the reasonable feasibility of a veteran 
achieving a vocational goal will be made at the earliest time 
possible during an extended evaluation, but not later than 
the end of the period of evaluation.  Any reasonable doubt 
will be resolved in the veteran's favor.  See 38 C.F.R. § 
21.57(c)(1) (1999).  Moreover, if VA determines that a 
veteran has failed to maintain satisfactory conduct or 
cooperation, VA may, after determining that all reasonable 
counseling efforts have been made, and are found to be 
effective, discontinue services and assistance to the 
veteran.  38 C.F.R. § 21.364(a).  The veteran is responsible 
for satisfactory conduct and cooperation in developing and 
implementing a program of rehabilitative services under 
Chapter 31.  38 C.F.R. § 21.362(a).

After a thorough review of the probative evidence, the Board 
finds that the veteran's continued training in pursuit of a 
vocational goal is not reasonably feasible at this time.  In 
this regard, the Board notes that the evidence of record 
indicates that the veteran received an initial evaluation at 
which time it was determined that further evaluation was 
necessary in order to determine the probability of the 
veteran maintaining stable, continuing employment; in other 
words, feasibility for achievement of a vocational goal 
remained to be determined.  Accordingly, it was arranged for 
the veteran to undergo an Individualized Extended Evaluation 
Plan (IEEP) to determine the feasibility of his maintaining 
stable, continuing employment. 

With respect to the IEEP, the veteran began this evaluation, 
administered by Healthsouth Community Rehabilitation 
Services, in April 1997.  However, all consultants involved 
reported that the veteran had a number of outstanding 
problems.  The Neuropsychological Consultant stated the 
veteran reported that he had no vocational interests.  The 
veteran also made inconsistent statements.  Although he 
denied substance abuse during the evaluation period, all 
staff reported that he smelled of alcohol on one of the 
evaluation days.  The consultant concluded that the veracity 
of the veteran's deficits were certainly in question.  His 
performance did not appear to represent his maximum efforts 
and the performance inconsistencies in his testing also 
pointed to the possible exaggeration of symptoms.  His 
apparent substance abuse and apparent unauthorized taking of 
items from his room seemed to indicate this pattern of 
untruthfulness.  The consultant reported that, with respect 
to a psychiatric disorder, the consideration of personality 
disorder would be reasonable, as would be the diagnosis of a 
substance abuse disorder.  The Vocational Rehabilitation 
Assessment reported vocational liabilities of socialization, 
knee problems, inconsistent memory problems, manipulation, 
emotional issues, inappropriate behaviors and inappropriate 
sexual comments.  The consultant concluded that that the 
veteran had many deficits that would hinder successful 
employment.  The recommendation was that due to the 
inconsistencies in the veteran's test results, he should seek 
psychological treatment before addressing traumatic brain 
injury residuals that may exist.  The Occupational Therapy 
Assessment recommendation was that the veteran would benefit 
from psychological services and a possible substance abuse 
program before considering a rehabilitation program.  
Overall, the IEEP evaluators' recommendations were that the 
veteran was not ready for vocational rehabilitation and that 
he should instead seek psychiatric counseling.   

In the Board's view, the VA met its obligation to assist the 
veteran by according him the opportunity to undergo an 
extended evaluation for the purpose of determining the need 
for Chapter 31 training and feasibility of his chosen 
vocational goal.  Based on this period of extended 
evaluation, a VA vocational rehabilitation rating specialist, 
in a May 1997 Special Report of Training, indicated that the 
IEEP was reviewed with a VA counseling psychologist and they 
decided that the veteran's primary issues surrounded his 
brain injury and apparent substance abuse.  It was the rating 
specialist's opinion and that of the VA counseling 
psychologist that the veteran was not currently feasible for 
Chapter 31 services as his non-service-connected disorders of 
brain injury, personality disorder and substance abuse 
significantly impaired his ability to train or maintain 
employment.  Upon careful review of all the evidence of 
record, the Board would have to agree with the assessment of 
the May 1997 Special Report of Training.  In this respect, 
the veteran was diagnosed, on VA examination in March 1996, 
with organic brain disorder secondary to head trauma and 
antisocial personality traits and these disorders clearly 
affected his performance, as indicated above, during the 
three-day IEEP evaluation conducted by Healthsouth Community 
Rehabilitation Services.
 
Further, at his May 1999 RO hearing, the veteran acknowledged 
that the reasons why he had not been found feasible for the 
VA vocational rehabilitation program were based on the 
allegations of showing up for the evaluations smelling of 
alcohol, being caught making poor performance, making several 
inappropriate and offensive sexual comments to a female 
evaluator, and being accused by the hotel, which was provided 
for at VA expense during his extended evaluation, of 
"stealing everything not nailed down."  The veteran also 
agreed that, in the November 1998 VA vocational 
rehabilitation letter, he was told of the above allegations 
and that he was to provide verifiable information and 
documentation that the allegations listed above had been 
addressed and corrected.  Although the veteran testified that 
he had done this by continuing to improve himself on a daily 
basis, he admitted that he had not sent any verifiable 
documentation to VA demonstrating that the aforementioned 
allegations had been addressed and corrected.  Further, at 
this hearing, the veteran acknowledged that he had a 
substance abuse problem with respect to alcohol and that his 
behavior had been abnormal prior to his recovery.  He stated 
he had completed a one-month, 30-day, 20-day alcohol 
rehabilitation program and that he was free of alcohol 
dependence.  The Board would also point out that the veteran 
also acknowledged that he was not currently involved in any 
outpatient substance abuse or alcohol abuse program over the 
prior six months.  Under the law the veteran is required to 
cooperate in the completion of the extended evaluation for 
purposes of developing an appropriate rehabilitation plan and 
in the satisfactory conduct and cooperation in developing and 
implementing a program of rehabilitative services under 
Chapter 31.  See 38 C.F.R. §§ 21.362, 21.364 (1999).  
However, based on the veteran's conduct during the April 1997 
extended evaluation and his subsequent May 1999 hearing 
testimony, it is apparent to the Board that the veteran has 
not cooperated in developing and implementing a program of 
rehabilitative services under Chapter 31.

The facts show that the effects of the veteran's issues of 
unresolved psychiatric and substance abuse problems prevent 
him from successfully pursuing a vocational rehabilitation 
program and successful employment.  38 C.F.R. §§ 21.35, 
21.53(d).  The veteran has also demonstrated the current 
inability to relate to persons of a different gender in an 
appropriate manner.  At this time, the veteran has not 
identified a vocational goal that he is reasonably capable of 
completing and the veteran's unresolved psychiatric and 
substance abuse problems do not permit training to begin 
within a reasonable period.  38 C.F.R. § 21.53(d).  The 
evidence is not evenly balanced in this case and the Board 
concludes that the attainment of a vocational goal by this 
veteran is not feasible at this time.  38 U.S.C.A. §§ 3100, 
3101, 3106; 38 C.F.R. § 21.53.  Thus, on the basis of the 
record, the Board finds that the preponderance of the 
evidence is against the veteran's claim seeking vocational 
rehabilitation benefits under Chapter 31, Title 38, United 
States Code.


ORDER

As the achievement of a vocational goal is not reasonably 
feasible for purposes of entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code, the appeal is denied.

		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

